Citation Nr: 1032347	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for the service-connected recurrent dislocation of the 
right shoulder.

2.  Entitlement to an increased evaluation in excess of 30 
percent for service-connected recurrent dislocation of the left 
shoulder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to November 
1969.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

When this matter was initially before the Board in February 2009, 
the Board denied the Veteran's claims for increased evaluations 
for the service-connected left and right shoulder disabilities.  
The Veteran appealed the Board's February 2009 decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
in an October 2009 order, granted the parties' joint motion for 
remand, vacating the Board's February 2009 decision and remanding 
the case for compliance with the terms of the joint motion.

In the February 2009 decision, the Board also remanded the 
Veteran's claim for an effective date prior to July 18, 2005, for 
the grant of service connection for mixed epileptic seizures.  In 
doing so, the Board noted that the Veteran had filed a claim of 
entitlement to service connection for epilepsy on August 16, 
1990, that had remained pending and unadjudicated since that 
date.  In a February 2010 rating decision, the RO granted an 
earlier effective date for service connection for mixed epileptic 
seizures and assigned an initial 10 percent evaluation, effective 
August 16, 1990.  As such, the Board agrees with the RO that the 
February 2010 determination constitutes a complete grant of the 
benefit sought on appeal; thus his earlier effective date claim 
is no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the joint motion, the parties agreed that there was evidence 
of record suggesting that the Veteran's service-connected left 
and right shoulder disabilities present an exceptional or unusual 
disability picture warranting referral for extraschedular 
consideration under 38 C.F.R. § 3.321.  Thus, the Board has no 
discretion and must remand this matter for compliance with the 
Court's October 2009 order granting the parties' joint motion for 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see 
also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the Court's order extends 
to the terms of the agreement struck by the parties that forms 
the basis of the joint motion to remand).

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the case to the 
Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for 
consideration of the assignment of extra-
schedular ratings for the service-connected 
recurrent dislocation of the right shoulder 
and recurrent dislocation of the left 
shoulder. 

2.  Then the RO must readjudicate the appeal.  
If any benefit sought remains denied, the RO 
should issue a supplemental statement of the 
case before returning the case to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

